Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 06/21/22 is acknowledged.

Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a means that measures and controls” in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 5, the phrase “these members” lack proper antecedent basis.  For the purpose of examination, the phrase “the substrate transport member and the coating supply member” is assumed. 
In claim 17, lines 1-2, “a coating liquid supply nozzle” is claimed.  It is unclear if this element is the same element claimed in claim 13 as “a coating liquid supply member” or a different one.  For the purpose of examination, the phrase “wherein the coating liquid supply member including a coating liquid supply nozzle” is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Berrenberg et al (US 5,728,429).
As to claim 10, Berrenberg et al discloses (see Figs 1, 5-6) a coating bar head for meniscus coating, wherein, in the meniscus coating, a coating liquid is supplied between a coating bar head and a substrate to form a meniscus, and the substrate is moved, wherein a cross section of the coating bar head in the direction perpendicular to the longitudinal direction thereof has, on the periphery thereof: (a) a curve (10, see Fig 6 for a smooth curve) which is convex outward and which corresponds to a cylindrical surface of the bar head opposed to the substrate (30); and (b) two bending points (see Fig 6) which are located at both ends of the curve (10) and which correspond to the ends of the cylindrical surface in parallel with the longitudinal direction thereof; and wherein the curve (10) in the cross section is capable of having a curvature radius of from 10 to 100 mm.

    PNG
    media_image1.png
    556
    752
    media_image1.png
    Greyscale

Regarding claim 11, in Berrenberg et al the at least one of the two bending points appears to have a bending angle of from 90 to 150.degree.
As to claim 12, in Berrenberg et al the curve (10) between the two bending points capable of having a length of from 5 to 30 mm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berrenberg et al (US 5,728,429) in view of Biorseth (US 3,496,012) or Takeda (US 4,537,801).
As to claim 13, Berrenberg et al discloses (see Figs 5-6) a coating apparatus comprising: a coating bar head (8); and a coating liquid supply member (2); wherein these members are disposed such that a meniscus is formed between the bar head (8) and a substrate (30) which is transported by the substrate transport member, when a coating liquid is supplied therebetween; wherein a cross section of the coating bar head in the direction perpendicular to the longitudinal direction thereof has, on the periphery thereof: (a) a curve (10) which is convex outward and which corresponds to a cylindrical surface of the bar head opposed to the substrate; and (b) two bending points (see Fig 6) which are located at both ends of the curve and which correspond to the ends of the cylindrical surface in parallel with the longitudinal direction thereof; and wherein the curve in the cross section is capable of having  a curvature radius of from 10 to 100 mm. Berrenberg et al lacks teaching a substrate transport member.  However, the use of a transport member for a coating apparatus with a bar head is known in the art, for instance, as taught by Takeda (see guide rolls 29,30 Fig 3) and Biorseth (see for guide roll 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a substrate transport member to attain the desired movement of the substrate.
As to claims 16-17, In Berrenberg (see Fig 6) the coating liquid supply nozzle (2) is disposed horizontally at the upper portion of the coating bar head, but a transport member transporting the substrate upward from below is not disclosed in Berrenberg.  However, Biorseth teaches the substrate transport member transports the substrate upward from below. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transport member transporting the substrate upward from below as desired.
As to claim 19, in Berrenberg et al controlling the pressures of the removal channel 4 and the supply channel 2 capable of washing the coating bar head (by removing the excess liquid).
Regarding claim 20, Berrenberg et al teaches a member (removal channel 4) that collects an excessive coating liquid during coating.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Berrenberg et al (US 5,728,429) as applied to claim 13 above, and further in view of Tonazzi et al (US 2002/0121239).  Berrenberg et al lacks teaching means that measures and controls the distance between the coating bar head and the substrate.  However, the use of measuring and controlling distance between the head and the substrate is known in the art, as taught by Tonazzi et al (see para [0103] and [0109]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include means that measures and controls the distance between the coating bar head and the substrate in Berrenberg et al to monitor the thickness of the wet film as taught by Tonazzi et al (see para [0103]).

Allowable Subject Matter
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art, whether taken alone or in combination, fails to disclose or suggest the particular arrangement of these parts as required by the claim 14 wherein the substrate is curved so as to protrude toward said coating bar head, at the portion thereof where the meniscus is formed; and wherein, when the curvature radius of the curve in the cross section of the coating bar head is defined as r.sub.1, and the curvature radius of the curved portion of the substrate is defined as r.sub.2, r.sub.0 represented by the following formula: r.sub.0=1/[(1/r.sub.1)+(1/r.sub.2)] is from 20 to 80 mm.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/